Name: COMMISSION REGULATION (EEC) No 2863/93 of 19 October 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 No L 262/12 Official Journal of the European Communities 21 . 10. 93 COMMISSION REGULATION (EEC) No 2863/93 of 19 October 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1993. For the Commission Christiane SCRIVENER Member of the Commission ( ») OJ No L 154, 13. 6. 1981 , p . 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6. 21 . 10 . 93 Official Journal of the European Communities No L 262/ 13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1 10 0701 90 591 New Potatoes 3'75 155 29&gt;00 7' 17 25'02 1033 3'06 6980 8&gt;05 2&gt;93 1 20 0702 00 9o) Tomatoes 63'77 2665 491 '79 120'95 428 &gt;79 17680 51 &gt;54 1 19 170 136,04 49,55 1.30 0703 10 19 Onions (other than seed) 23,43 979 180,74 44,45 157,59 6498 18,94 43798 49,99 18,21 1.40 0703 20 00 Garlic 89,76 3752 692,22 170,24 603,54 24886 72,54 167738 191,49 69,75 1.50 ex 0703 90 00 Leeks 27,80 1 117 209,04 54,33 183,17 7384 22,31 50899 61,05 21,85 1.60 ex 0704 10 101 Cauiiflowers 57 81 2 331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 ) 1.70 0704 20 00 Brussels sprouts 53,72 2267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 1.80 0704 90 10 White cabbages and red cab- 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 123,37 4943 921,62 240,50 812,12 32641 98,56 221730 269,86 96,64 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 20,94 839 156,44 40,82 137,86 5541 16,73 37639 45,80 16,40 1,110 jj7j^ J 1 10J Cabbage lettuce (head lettuce) 67,35 2706 506,31 131,61 443,65 17886 54,03 123279 147,87 52,93 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 32,58 1311 245,82 63,64 216,50 8694 26,26 58 568 71,55 24,98 1.140 ex 0706 90 90 Radishes 67,01 2692 503,74 130,94 441,40 17795 53,76 122654 147,12 52,67 1150 0707 00 19 ) Cucumbers 44,13 1844 340,34 83,70 296,74 12235 35,67 82472 94,14 34,29 1 160 0708 10 9o) Peas (Pisum sativum) 202&gt;31 8456 1 560,03 383,68 1360,19 56085 163,50 378027 431,55 157,21 1.170 Beans : 1 " 170 ' 1 Bea"s (Vigna SPP-. Phaseolus lg349 6g33 126070 310,06 1099,20 45324 132,13 305493 348,74 127,04 0708 20 90) spp.) ¢ ' 1.170.2 0708 20 JJl Beans (Phaseolus ssp., vulga- } 2g Q9 5354 9g777 24293 m 24 355^ 103,52 239357 273,24 99,540708 20 90) rts var. Compressus Savt) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 136,32 5478 1024,80 266,38 897,97 36202 109,37 249524 299,31 107,15 1 .200 Asparagus : 1.200.1 ex 0709 20 00  green 580,23 24253 4474,21 1 100,41 3901,06 160854 468,92 1084189 1237,70 450,88 1.200.2 ex 0709 20 00  other 246,56 10306 1901,29 467,61 1657,74 68354 199,26 460721 525,95 191,60 1.210 0709 30 00 Aubergines (egg-plants) 97,14 3929 762,10 187,25 651,33 26285 79,19 176802 210,62 73,80 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 91,65 3691 689,40 179,61 604,84 24461 73,57 162068 201,40 71,34 lens var. dulce) 1.230 0709 51 30 Chantarelles 597,24 24693 4608,56 1 140,32 3976,20 164183 486,99 1 109159 1280,76 465,59 1.240 0709 60 10 Sweet peppers 78,62 3286 606,26 149,10 528,60 21796 63,54 146910 167,71 61,09 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 49,65 1995 373,28 97,03 327,09 13186 39,83 90889 109,02 39,02 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 56,41 2358 435,03 106,99 379,31 15640 45,59 105418 120,34 43,84 (intended for human consumption) - 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 fresh 2.20 ex 0803 00 10 Bananas (other than plantains), 49,69 2077 383,19 94,24 334,11 13776 40,16 92856 106,00 38,61 fresh 2.30 ex 0804 30 00 Pineapples, fresh 44,47 1858 342,92 84,34 298,99 12328 35,94 83096 94,86 34,55 2.4 ° ex 0804 40 101 Ayocado fresh 13399 5600 1 033,23 254,11 900,87 37146 108,28 250372 285,82 104,12 ex 0804 40 90J No L 262/14 Official Journal of the European Communities 21 . 10. 93 Code 1 CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 122,45 5118 944,25 232,23 823,29 33947 98,96 228812 261,21 95,15 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 Sine i2  Sanguines and semi-san- 29 84 i 207 234,16 57,53 200,13 8 076 24,33 54325 64,72 22,67 0805 10 31 guines 0805 10 411 2.60.2 0805 10 15  Navels, Navelines, Nave ­ ScXclSic iff' Salustianas, Vernas, 51 55 2 1 55 397,58 97,78 346,65 14293 41,66 96342 109,98 40,060805 10 35 Valencia lates, Maltese, ' ... 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 191 0805 10 39  °thers 32'20 1346 248,34 61,07 216,53 8928 26,02 60178 68'70 25,02 0805 10 49 | 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 91,88 3840 708,49 174,25 617,73 25471 74,25 171682 195,99 71,39 2.70.2 ex 0805 20 30  Monreales and Satsumas 43,96 1837 339,04 83,38 295,61 12189 35,53 82156 93,79 34,16 2.70.3 ex 0805 20 50  Mandarins and wilkings 44,61 1864 344,03 84,61 299,96 12368 36,05 83367 95,17 34,66 2.70.4 ex 0805 20 701 _ T fi and Qthers 61 gl 25g3 4?666 n?23 4156Q m36 4995 115505 131 86 4803 ex 0805 20 90 ] 6 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 58,69 2453 452,61 111,31 394,63 16272 47,43 109678 125,20 45,61 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 151,12 6316 1 165,32 286,60 1016,04 41895 122,13 282380 322,36 117,43 fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 33,50 1400 258,37 63,54 225,27 9289 27,07 62610 71,47 26,03 2.90.2 ex 0805 40 00  pink 77,53 3 241 597,91 147,05 521,31 21495 62,66 144885 165,40 60,25 2.100 0806 10 111 0806 10 15 Table grapes 99,17 4145 764,71 188,07 666,75 27492 80,14 185304 211,54 77,06 0806 10 19j 2.110 0807 10 10 Water-melons 3,86 161 29,78 7,32 25,97 1070 3,12 7218 8,24 3,00 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 48,24 20 16 372,04 91,50 324,38 13375 38,99 90152 102,91 37,49 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Future 2.120.2 ex 0807 10 90  other , 124,37 5198 959,05 235,87 836,19 34479 100,51 232397 265,30 96,64 2.130 0808 10 911 0808 10 93 Apples 33,07 1382 255,05 62,73 222,38 9169 26,73 61805 70,55 25,70 0808 10 99J 2.140 Pears 2.140.1 0808 20 31 5!! ^ c ?r a!S  NaShl (PyrUS Pyrif °' 69,93 2891 539,67 133,53 465,62 19226 57,02 129884 149,97 54,520808 20 35 ha) 0808 20 39] 2.140.2 0808 20 311 0808 20 35 °ther 37,45 1 543 294'74 71 '40 251 '20 10115 30'82 69271 80,22 28,87 0808 20 39] 2.150 0809 10 00 Apricots 247,86 9982 1864,34 485,74 1 635,68 66149 198,97 438280 544,67 192,93 2160 0809 20 9o} Cherries 102,26 4136 802,32 197,13 685,71 27672 83,37 186134 221 »74 77&gt;70 2.170 ex 0809 30 00 Peaches 179,39 7498 1383,30 340,21 1206,10 49731 144,97 335201 382,66 139,39 21 . 10 . 93 Official Journal of the European Communities No L 262/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 77,86 3209 612,64 148,42 522,15 21024 64,08 143986 166,75 60,02 2,190 iSSU ! ll Plums 94,28 3940 727,03 178,81 633,90 26138 76,19 176174 201,12 73,26 0809 40 19 ) 2'200 0810 10 9o| Strawberries 251 '63 10291 1965'76 481,46 1680,79 69242 207,05 465681 540,75 195,23 2.205 0810 20 10 Raspberries 1 048,0 42174 7906,65 2047,19 6963,49 279647 844,87 1883741 2301,55 803,54 2.210 0810 40 30 Fruit of the species Vaccinium 102,94 4142 776,64 201,08 684,00 27469 82,98 185034 226,07 78,92 myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis 130,52 5456 1006,52 247,55 877,58 36186 105,49 243900 278,43 101,43 Planch.^ 2.230 ex 0810 90 80 Pomegranates 95,52 3992 736,59 181,16 642,24 26481 77,20 178492 203,76 74,22 2.240 ex 0810 90 80 Khakis (including Sharon 371,99 15549 2868,47 705,48 2501,02 103126 300,63 695088 793,51 289,06 fruit) 2.250 ex 0810 90 30 Lychees 507,61 20760 3965,47 971,23 3390,61 139681 417,68 939404 1090,83 393,84